OPINION
Kenneth S. Hartzell was indicted for failure to comply with an order or signal of a police officer, a felony of the fourth degree.  Hartzell entered a plea of guilty to the offense and was sentenced to eighteen months imprisonment on April 9, 1999.  On May 26, 1999, the trial court suspended the balance of Hartzell's sentence and placed him on community control for a period of five years.  On February 8, 2000, Hartzell admitted to a violation of the conditions of his community control, and the trial court reimposed the balance of the previously suspended sentence allowing Hartzell credit for prior incarceration.  Thereafter, counsel was appointed to prosecute an appeal.  On October 6, 2000, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967), 386 U.S. 378 wherein he advised the court that he was unable to find any arguably meritorious issues for appellate review.  On January 18, 2001, this court notified Hartzell than an Anders brief had been filed by his appointed appellate counsel and accorded Hartzell sixty days from January 18, 2001, to file his own brief.  Hartzell has not filed a brief with this court.
We have independently reviewed the record provided to us in connection with this appeal and after consideration, we agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues for appellate review.
______________ WOLFF, P. J.
GRADY, J. and YOUNG, J., concur.